DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raman et al. (US Pub. 2013/0190399, hereafter US Pub’399).
As per claim 49, US Pub’399 discloses a compound having the general structure C or D, as disclosed, wherein: n is a number selected from a group consisting of 0 to 19; and the R group is selected from a group consisting of methyl, ethyl, alkyl, or a cation forming a pharmaceutically acceptable salt selected from a group consisting of: ammonium cation, iminium cation, or a metal cation (C34:5 ethyl ester (structure D, wherein n = 11 and R is ethyl); paragraph [0276]).
US Pub’399 discloses a pharmaceutical composition comprising a compound according to any of claim 49 and US Pub’399 further discloses a pharmaceutically acceptable carrier (VLC PUFAs formulated as pharmaceutical compositions with other biologically acceptable oils (pharmaceutical carrier); paragraph [00941).
As per claim 49, US Pub’399 discloses the compound of claim 39, and US Pub’399 further discloses wherein the R group is part of a phospholipid with the overall structure E or F, having the following formula (as disclosed): (34:6n3 and/or 34:6n6 phospholipids (phosphatidylcholine is a phospholipid type); paragraphs [0028]-[00291]).
As per claim 49, US Pub’399 discloses the compound of claim 39, and US Pub’399 further discloses wherein the R group is methyl or ethyl (C34:5 ethyl ester (structure D, wherein n = 11 and R is ethyl); paragraph [0276]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 50-51, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US Pub. 2013/0190399, hereafter US Pub’399) in view of Anderson et al. (US Pub. 2009/0203787, hereafter US Pub.’787).
As per claims 39, US Pub’399 discloses a compound having the general structure C or D, as disclosed, wherein: n is a number selected from a group consisting of 0 to 19; and the R group is selected from a group consisting of methyl, ethyl, alkyl, or a cation forming a pharmaceutically acceptable salt selected from a group consisting of: ammonium cation, iminium cation, or a metal cation (C34:5 ethyl ester (structure D, wherein n = 11 and R is ethyl); paragraph [0276]).
As per claim 49, US Pub’399 discloses the compound of claim 49. US Pub’399 does not disclose wherein the R group is a metal cation selected from a group consisting of sodium, potassium, magnesium, zinc, and calcium cation. US Pub’787 discloses wherein the R group is a metal cation selected from a group consisting of sodium, potassium, magnesium, zinc, and calcium cation (free fatty acid or salts thereof, pharmaceutically acceptable salts of fatty acids include sodium and potassium; paragraphs [0067], [0070]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified the compound as previously disclosed by US Pub’399, in order to have provided wherein the R group is a metal cation selected from a group consisting of sodium, potassium, magnesium, zinc, and calcium cation, as previously disclosed by US Pub’787, as both US Pub’399 and US Pub’787 disclose VLC PUFAs and US Pub’787 discloses pharmaceutically acceptable salts of said VLC PUFAs. One of ordinary skill would be motivated to formulate the VLC PUFAs as salts in order to increase their solubility characteristics for ease of formulation and stability.
As per claim 49, US Pub’399 and US Pub’787, in combination, disclose a pharmaceutical composition comprising a compound according to claims 50, and US Pub’399 further discloses a pharmaceutically acceptable carrier (VLC PUFAs formulated as pharmaceutical compositions with other biologically acceptable oils (pharmaceutical carrier); paragraph [0094)).
As per claim 50, US Pub’399 discloses the compound of claim 49. US Pub’399 does not disclose a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof an effective amount of a compound and a pharmaceutically acceptable carrier. 
US Pub’787 discloses a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof an effective amount of a compound and a pharmaceutically acceptable carrier (VLC PUFAs, in a pharmaceutically acceptable carrier, for treatment of neurodegenerative disease, Stargardt disease and macular degeneration (degenerative disease) in a mammalian subject; abstract; paragraphs [0070], [0104]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified the compound as previously disclosed by US Pub’399, in order to have provided a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof an effective amount of a compound and a pharmaceutically acceptable carrier, as previously disclosed by US Pub’787, as both US Pub’399 and US Pub’787 disclose VLC PUFAs and US Pub’787 discloses VLC PUFAs useful in treating neurodegenerative disease, Stargardt disease and macular degeneration.
As per claims 49, 50-51, 53-55, US Pub’399 and US Pub’787, in combination, disclose the method of claims 49, 50-51, and 53-55. US Pub’399 does not disclose wherein the disease is selected from a group consisting of: rheumatoid arthritis, osteoarthritis, atherosclerosis, cancer, diabetes, intestinal bowel disease, prostatitis, multiple sclerosis, autism, schizophrenia, depression, traumatic brain injury, status epilepticus, Huntington's disease, Alzheimer's disease, Parkinson's disease, amyotrophic lateral sclerosis, retina degenerative disease, age-related macular degeneration, inherited retinal degenerative disease, Stargardt-like macular dystrophy, X-linked juvenile retinoschisis, perioperative hypoxia, retinitis pigmentosa or glaucoma.  	
US Pub’787 discloses wherein the disease is selected from a group consisting of: rheumatoid arthritis, osteoarthritis, atherosclerosis, cancer, diabetes, intestinal bowel disease, prostatitis, multiple sclerosis, autism, schizophrenia, depression, traumatic brain injury, status epilepticus, Huntington's disease, Alzheimer's disease, Parkinson's disease, amyotrophic lateral sclerosis, retina degenerative disease, age-related macular degeneration, inherited retinal degenerative disease, Stargardt-like macular dystrophy, X-linked juvenile retinoschisis, perioperative hypoxia, retinitis pigmentosa or glaucoma (VLC PUFAs for treatment of neurodegenerative disease, Stargardt disease and macular degeneration (degenerative disease); abstract; paragraphs [0070, 01041). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified the compound as previously disclosed by US Pub’399, in order to have provided wherein the disease is selected from a group consisting of: rheumatoid arthritis, osteoarthritis, atherosclerosis, cancer, diabetes, intestinal bowel disease, prostatitis, multiple sclerosis, autism, schizophrenia, depression, traumatic brain injury, status epilepticus, Huntington's disease, Alzheimer's disease, Parkinson's disease, amyotrophic lateral sclerosis, retina degenerative disease, age-related macular degeneration, inherited retinal degenerative disease, Stargardt-like macular dystrophy, X-linked juvenile retinoschisis, perioperative hypoxia, retinitis pigmentosa or glaucoma, as previously disclosed by US Pub’787, as both US Pub’399 and US Pub’787 disclose VLC PUFAs and US Pub’787 discloses VLC PUFAs useful in treating neurodegenerative disease, Stargardt disease and macular degeneration.
As per claim 50, US Pub’399 discloses the compound of claims 49. US Pub’399 does not disclose a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof a pharmaceutical composition. US Pub’787 discloses a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof a pharmaceutical composition (VLC PUFAs for treatment of neurodegenerative disease, Stargardt disease and macular degeneration (degenerative disease) in a mammalian subject (subject in need thereof); abstract; paragraphs [0070], [0104]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified the compound as previously disclosed by US Pub’399, in order to have provided a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof a pharmaceutical composition, as previously disclosed by US Pub’787, as both US Pub’399 and US Pub’787 disclose VLC PUFAs and US Pub’787 discloses VLC PUFAs useful in treating neurodegenerative disease, Stargardt disease and macular degeneration.
As per claims 50 & 51, US Pub’399 and US Pub’787, in combination, disclose the compound of claim 49. US Pub’399 does not disclose a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof a pharmaceutical composition. US Pub’787 discloses a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof a pharmaceutical composition (VLC PUFAs for treatment of neurodegenerative disease, Stargardt disease and macular degeneration (degenerative disease) in a mammalian subject (subject in need thereof); abstract; paragraphs [0070], [0104]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified the compound as previously disclosed by US Pub’399, in order to have provided a method of treating an inflammatory disease, degenerative disease or neurodegenerative disease in a subject comprising: administering to a subject in need thereof a pharmaceutical composition, as previously disclosed by US Pub’787, as both US Pub’399 and US Pub’787 disclose VLC PUFAs and US Pub’787 discloses VLC PUFAs useful in treating neurodegenerative disease, Stargardt disease and macular degeneration.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Anderson as applied to claim 39 above, and further in view of US Nauroth et al. (US Pub. 2009/0218394, hereinafter US Pub. 394).
As per claim 52, US Pub’399 and US Pub’787, disclose the method of claim 49. US Pub’399 does not disclose wherein the disease is ischemic stroke. US Pub’394 discloses wherein the disease is ischemic stroke (very long chain polyunsaturated fatty acids for treatment of inflammation including conditions associated with ischemia and cardiopulmonary diseases (ischemic stroke is both ischemia and a cardiopulmonary disease); abstract; paragraph [0187]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified the method as previously disclosed by US Pub’399, in order to have provided wherein the disease is ischemic stroke, as previously disclosed by US Pub’394, as both US Pub’399 and US Pub’394 disclose VLC PUFAs and US Pub’394 discloses VLC PUFAs useful in treating inflammation including ischemia and cardiopulmonary diseases.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are rendered indefinite because the metes and bounds have not been established. None of the claims listed supra contain punctuation ending the claim therefore it is unclear whether the claim ends or there is information that is missing. It
should also be noted that according to the MPEP 608.01(m) that claims must begin with a capital letter and end with a period.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-56, 60-62, 64, 66-72   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11-14, 18, 20, 22, 24, 26-29 of U.S. Patent No. 10,633,324. Although the claims at issue are not identical, they are not patentably distinct from each other because both contain limitations that overlap and is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622

/DEBORAH D CARR/Primary Examiner, Art Unit 1622